KING, JUSTICE,
SPECIALLY CONCURRING:
¶18.1 agree with the majority’s decision to deny Jordan permission to proceed on the present petition for post-conviction relief. However, I write separately to clarify that, unlike the majority, I do not believe that Jordan’s claim as to the ineffective assistance of post-conviction counsel fails. This Court consistently has declined to consider the issue of ineffective assistance of counsel where the claim is raised by the attorney alleged to have been ineffective. Thus, this Court merely has declined to consider such a claim under these circumstances. Where the Court simply has declined to consider an issue presently, it cannot truthfully be said that the issue fails.
¶19.1 write to clarify that Jordan’s claim as to the ineffectiveness of post-conviction-relief counsel would be proper for consideration if presented by an attorney other than the attorney alleged to have been ineffective.
KITCHENS, J., JOINS THIS OPINION.